Exhibit 10.27B

For Non-Executive Officer Employees Only

PEOPLE’S UNITED FINANCIAL, INC.

2007 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

Granted to:

(“you” or the “Participant”)

In accordance with the terms of the People’s United Financial, Inc. 2007 Stock
Option Plan (the “Plan”), People’s United Financial, Inc. (“People’s United”) is
pleased to grant you a Non-Qualified Stock Option (the “Option”) to purchase
________ shares of People’s United Common Stock (the “Optioned Shares”). The
Option shall consist of two parts: a retention award equal to ___% of the
Optioned Shares (the “Retention Award”), and a recognition award equal to the
remaining ___% of the Optioned Shares (the “Recognition Award”). The Option is
exercisable at the times specified in Section 3 of this Agreement, and is
subject to the other terms and conditions contained in this Agreement and in the
Plan.

You and People’s United agree that the Option is subject to the following terms
and conditions:

1. Definitions. All of the terms and provisions of the Plan are deemed
incorporated into this Agreement by reference to the same effect as if the Plan
were set forth herein in its entirety. All terms used in this Agreement and
defined in the Plan shall, unless otherwise defined herein, have the same
meanings as in the Plan. The term “Common Stock” refers to the Common Stock, par
value $.01 per share, of People’s United Financial, Inc., and includes any stock
or other securities into which such shares of Common Stock may be changed, as
contemplated by Section 7.3 of the Plan. The terms “affiliate”, “directors”,
“person”, and “security”, or any variations of such terms, shall have the
broadest meanings assigned to them by the Securities Act of 1933, as amended
(the “Securities Act”), or the Exchange Act. The terms “you” and “your” shall
include, when the context requires, any persons entitled to exercise the Option
by virtue of Section 6 of this Agreement.

2. Grant Date; Term of Option; Option Price. The Option is granted and made
effective                      (the “Grant Date”) and shall expire at the end of
the Option Period as specified in Section 8 of this Agreement. The Exercise
Price for the Option is $             per share, which represents the Fair
Market Value of the Common Stock on the Grant Date.

3. Exercise of Option. Provided that the Option has not sooner expired in
accordance with the Plan or Section 8 hereof, the Option will be exercisable
with respect to twenty percent (20%) of the Optioned Shares on each anniversary
of the Grant Date



--------------------------------------------------------------------------------

beginning on the first anniversary (                        ) and continuing
through the fifth anniversary of the Grant Date (                        ). The
Option will only be exercisable if you have continuously been an employee of an
Employer from the Grant Date through the exercise date; provided, however, that
notwithstanding the foregoing, the Option will become immediately exercisable
with respect to Optioned Shares that are not yet exercisable and that comprise
the Recognition Award as of the date of your termination of employment with an
Employer by reason of your death or Disability. The Option relating to Optioned
Shares that comprise the Retention Award that are not yet exercisable as of the
date of your termination of employment with an Employer shall not become
exercisable upon termination of employment by reason of your death or
Disability, and will be forfeited. Notwithstanding anything to the contrary in
the foregoing, all Optioned Shares shall become fully exercisable upon the
occurrence of a Change of Control if you are an employee of an Employer at the
time a Change of Control occurs.

Once Optioned Shares have become available for purchase in accordance with the
foregoing schedule, any unpurchased Optioned Shares included in an installment
or part of an installment of Optioned Shares shall remain subject to purchase on
a cumulative basis until the Option expires in accordance with the Plan or
Section 8 hereof. The Option may not be exercised for fractional shares of
Common Stock, and all fractional shares shall be rounded to the nearest whole
number below the actual number of shares.

4. Method of Exercise. You (or such other person as is provided in Section 6
hereof) may exercise the Option only by delivering written notice to People’s
United setting forth your irrevocable election to purchase all or a designated
part of any then exercisable installment or installments of Optioned Shares.
Subject to Section 8 hereof, the notice of exercise must be delivered to
People’s United on or before the close of business on a date which is or
precedes the last day of the Option Period, except that if the last day of the
Option Period is a Saturday, Sunday or a day on which either the corporate
headquarters of People’s United or the markets for equity securities generally
are closed, the notice shall be delivered before the close of business on the
business day preceding the last day of the Option Period.

The notice shall contain specific reference to this Agreement and the Plan and
must be signed by you (or by such other person as is provided in Section 6
hereof). The notice shall be accompanied by payment in full of the Exercise
Price by cash, certified or bank check or, if the Committee consents, payment in
full or in part may also be made in the form of Common Stock already owned by
you or in shares of Restricted Stock, as provided in Section 6.1 of the Plan.
Payment for any Optioned Shares to be purchased upon exercise of the Option may
also be made by delivering a properly executed exercise notice to People’s
United, together with a copy of irrevocable instructions to a broker to deliver
promptly to People’s United the amount of sale or loan proceeds to pay the
purchase price. If at any time this Agreement is in effect, you are or
potentially could be subject to Section 16 of the Exchange Act, an election to
make payment in full or in part in the form of Common Stock shall be subject to
compliance with the provisions of Section 16



--------------------------------------------------------------------------------

of the Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, as interpreted by the Committee.
No Optioned Shares shall be issued until full payment therefor has been made or
the Committee has approved alternative arrangements for payment.

5. Withholding Taxes. Upon exercise of the Option in accordance with the terms
of Section 4 hereof, People’s United will be entitled to deduct from all amounts
paid to you with respect to the Option the amount that is required to be
withheld for federal, state, local or foreign withholding tax purposes. Where
you are entitled to receive Optioned Shares pursuant to the exercise of the
Option, you will be required to pay People’s United the amount of any tax which
People’s United is required to withhold with respect to such Optioned Shared or,
at its option, People’s United may retain or sell a sufficient number of
Optioned Shares to cover the minimum amount required to be withheld under
applicable law. If at any time this Agreement is in effect, you are or
potentially could be subject to Section 16 of the Exchange Act, the method for
settling withholding obligations described herein shall be subject to compliance
with the provisions of Section 16 of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, as interpreted by the Committee.

6. Persons Entitled to Exercise. The Option, to the extent then exercisable, may
be exercised prior to the expiration of the Option Period:

(a) except as provided below or in the Plan, only by you during your lifetime;

(b) in the event of your death while in the employment of an Employer, by the
executor or other legal representative of your estate; and

(c) in the event of your Disability, by you or by your legal representative.

Any exercise of the Option by your legal representative or by the executor or
other legal representative of your estate shall be subject to all of the terms
and conditions of this Agreement and of the Plan and shall entitle such
representative to no greater part of the Optioned Shares than you could have
acquired if you had exercised the Option at the time of termination of
employment with an Employer by reason of your death or Disability.

7. Delivery of Certificates. People’s United may postpone the time of delivery
of certificates for the Optioned Shares for such time as it deems necessary or
desirable to enable it to comply with the listing requirements of any securities
exchange or stock quotation system upon which the Common Stock may be listed or
quoted, the requirements of the Securities Act or the Exchange Act, any rules or
regulations of the SEC promulgated thereunder, or the requirements of applicable
state laws relating to the authorization, issuance or sale of securities
generally. Until certificates representing Optioned Shares are delivered to you
or transfer is effected by book entry on the stock transfer records of People’s
United, you will have no right to vote or receive dividends with respect to the
Optioned Shares.



--------------------------------------------------------------------------------

8. Option Period. The Option shall lapse and terminate (i) on the date of
termination of your employment (or, if sooner, the expiration date of the
ten-year period commencing on the Grant Date), as to all of the Optioned Shares
that either (A) are not yet exercisable on the date of such termination or
(B) do not become exercisable at the time of such termination pursuant to the
terms of this Agreement, and (ii) as to all of the Optioned Shares that are
exercisable (but unexercised) on the date of termination of your employment, on
the first to occur of the events listed in (a) through (d) below:

(a) The last day of the ten-year period commencing on the Grant Date; or

(b) Immediately, upon Termination for Cause; or

(c) The close of business on the last day of the three-month period commencing
on the date of termination of your employment with an Employer for any reason
other than death, Disability, or Termination for Cause; or

(d) The close of business on the last day of the one-year period commencing on
the date of termination of your employment with an Employer due to death or
Disability.

The Option Period may be suspended in connection with a possible Termination for
Cause under the circumstances set forth and as described in Section 5.5(c) of
the Plan.

Upon expiration of the Option Period, this Agreement shall be of no further
validity or effect, except with respect to Optioned Shares previously purchased.

9. Reservation of Shares. During the Option Period, People’s United will reserve
from its authorized and unissued Common Stock, or from its treasury stock (or
from both), a sufficient number of shares to provide for the delivery of the
Optioned Shares upon exercise of the Option in accordance herewith and subject
to the provisions of Section 7 hereof. If the Option should expire, lapse or
otherwise become unexercisable for any reason specified in or contemplated by
this Agreement or the Plan, to the extent that the Option shall not have been
exercised as to the full number of the Optioned Shares subject thereto, the
unpurchased Optioned Shares shall be deemed freed automatically from any such
reservation and shall become immediately available for issuance and delivery
pursuant to other option agreements under the Plan.

10. Corporate Law Status of Shares. The shares of Common Stock issuable upon
exercise of the Option in accordance herewith, upon issuance, delivery and
payment for such shares in accordance with this Agreement, shall constitute
validly issued and outstanding shares of capital stock of People’s United. When
so paid for, such shares will be fully paid and non-assessable. Throughout the
Option Period (subject to the shortening thereof under Section 8 hereof),
People’s United will have full legal right and authority to issue and deliver
the Optioned Shares as contemplated by this Agreement.



--------------------------------------------------------------------------------

11. Adjustments in Optioned Shares. In the event of any changes in the capital
structure or reorganization of People’s United during the term of this
Agreement, the provisions of Section 7.3 of the Plan shall apply.

12. Restrictions on Transferability. Except as provided in Section 6 hereof,
neither the Option nor any of your rights, interests or benefits thereunder or
hereunder shall be subject to voluntary or involuntary assignment, transfer,
pledge, hypothecation or other form of absolute or conditional alienation or
disposition, directly or indirectly. The Option shall be unexercisable during
any period in which there is in effect, and may be terminated in all respects by
the Committee in the event of, a purported assignment of the Option or of any
such rights, interests or benefits thereunder or under this Agreement, except as
provided in Section 6 hereof.

13. Modification and Waiver. No modification or waiver of any of the provisions
of this Agreement shall be binding upon either People’s United or you unless
made in writing and signed by you and countersigned on behalf of People’s United
by an executive officer thereof (other than you, if you should be or become such
an officer).

14. Binding Effect. Except as provided in Section 12 hereof, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
heirs, personal representatives, successors and assigns.

15. Resolution of Controversies. Any dispute or disagreement that may arise
under, or in any way may relate to, the interpretation, construction or
application of this Agreement shall be subject to determination by the Committee
after appropriate notice to the affected parties and reasonable opportunity to
be heard by the Committee. Any determination made by the Committee shall be
final, binding and conclusive for all purposes.

16. Notices. All notices, requests, demands, or other communications required,
permitted or contemplated by this Agreement shall be deemed effectively served,
delivered or otherwise made (a) upon receipt if manually delivered, or (b) upon
the delivery date shown on the returned receipt (or if delivery is refused on
the date presented for delivery) if mailed by the United States registered or
certified mail, postage prepaid, return receipt requested, and if intended for
People’s United, directed to the Committee’s attention at People’s United Bank,
850 Main Street, Bridgeport, Connecticut 06604; or if intended for you, directed
to you at the address set forth below immediately following your signature.
Either party may, by notice delivered in accordance with this Section, notify
the other party of a different address for all future notices, which will be
effective upon delivery to the other party.

17. Severability. In case any covenant, condition, term or provision contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, in whole or in part, by a judgment, order or decree of any court of
competent jurisdiction, from which judgment, order or decree no further appeal
or petition for review is available, the validity of the remaining covenants,
conditions, terms and provisions contained in this Agreement, and the validity
of the remaining part of any term or provision held to be partially invalid,
illegal or unenforceable, shall in no way be affected, prejudiced or disturbed
thereby.



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement and the Plan contain all understandings
between you and People’s United regarding the Option and Optioned Shares. No
other communications regarding the Option or Optioned Shares are to be
considered binding upon you and People’s United unless they are identified as
amendments to this Agreement, are in writing and are signed by you and People’s
United as provided in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, People’s United has caused this Agreement to be executed on
its behalf by its President and Chief Executive Officer, and you have executed
this Agreement, intending to be legally bound hereby, effective the      day of
                    .

 

PEOPLE’S UNITED FINANCIAL, INC.

By:

 

 

  John A. Klein   Its President and Chief Executive Officer

 

Your Signature Your Mailing Address

 

 

 

Employee ID #:                         